J-S55045-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: S.W., A MINOR                       :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: J.W., NATURAL FATHER            :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 1043 WDA 2019

                   Appeal from the Order Entered July 3, 2019
       In the Court of Common Pleas of Bedford County Orphans' Court at
                             No(s): No. 9 AD 2017


    IN RE: J.W., A MINOR                       :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: J.W., NATURAL FATHER            :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 1044 WDA 2019

                   Appeal from the Order Entered July 3, 2019
       In the Court of Common Pleas of Bedford County Orphans' Court at
                             No(s): No. 10 AD 2017


BEFORE:      MURRAY, J., McLAUGHLIN, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                           FILED NOVEMBER 22, 2019

        Appellant, J.W. (Father), appeals from the orders entered July 3, 2019,

in the Court of Common Pleas of Bedford County, that granted the petitions

of Bedford County Children and Youth Services (BCCYS), and involuntarily

terminated his parental rights to his sons, J.W., Jr., (born October 2013) and
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S55045-19



S.W. (born August 2012) (collectively, Children), pursuant to 23 Pa.C.S. §

2511(a)(1), (2), (5), (8), and (b) of the Adoption Act.1 After careful review,

we affirm.

       This Court previously summarized the procedural and factual history of

this matter as follows:

       The family became known to BCCYS in March 2015 due to issues
       of substance abuse, and remained active with BCCYS throughout
       2015 and into 2016 due to continued issues of substance abuse,
       unstable housing, domestic violence, and parenting skills. Order
       of Adjudication and Disposition – Child Dependent, 3/24/16,
       Findings of Fact. The [c]hildren[2] were removed from parental
       care by emergency order dated and entered March 17, 2016.
       Order for Emergency Protective Custody, 3/17/16. Subsequent to
       shelter care orders dated March 18, 2016, and filed March 22,
       2016, maintaining their commitment, the [c]hildren were
       adjudicated dependent by order dated March 24, 2016, and filed
       March 29, 2016.        Shelter Care Order, 3/22/16; Order of
       Adjudication and Disposition – Child Dependent, 3/24/16.
       Specifically, in adjudicating the [c]hildren dependent, the court
       noted as follows in its Findings of Fact:

              On March 17, 2015, BCCYS received a report
              regarding drug use/abuse by the [children’s] parents
              [] and other household members [].

              [BCCYS] began an intake assessment of the family
              and since March, 2015, the children moved from place
____________________________________________


1 The court previously terminated the parental rights of Children’s mother,
L.C. (Mother). Mother did not appeal the termination of her parental rights
and has not participated in this appeal.

2 Mother’s and Father’s parental rights to Children’s siblings, C.J.W. and
D.E.W., were involuntarily terminated previously. Father is the natural father
of C.J.W. and the adoptive father of D.E.W. N.T., 1/2/18, at 46. As discussed
in more detail below, this Court affirmed the orders involuntarily terminating
Father’s parental rights to C.J.W. and D.E.W., but vacated the orders
involuntarily terminating Father’s parental rights to Children.

                                           -2-
J-S55045-19


          to place staying with various family members and one
          parent or the other as the parents split up and got
          back together.

          On November 18, 2015, [BCCYS] made a referral for
          Family Guidance through Independent Family
          Services.      The family has not been actively
          participating in the services.

          The children have not had a stable home environment
          and several of the caregivers that the parents have
          left the children with are known drug users and/or
          individuals who have lost custody of their own children
          due to various reasons known to the agency.

          The mother has entered drug treatment on multiple
          occasions, but has not completed any program
          successfully.

          Law enforcement has been called to the residence
          several times for various issues and multiple reports
          from multiple sources have reported drug and alcohol
          concerns, domestic violence concerns, and lack of
          parenting skills of the parents.

          In September 2015, assault charges were filed on the
          father for an incident involving the mother.

          On January 8, 2016, [BCCYS] received a report that
          one of the minor children witnessed the mother giving
          herself a shot in the foot and elbow.

          On February 24, 2016, the mother [] admitted to
          caseworker, Joy Bowser[,] that she had been snorting
          heroin. [BCCYS] requested that the mother enter a
          treatment program. Then, on February 26, 2016, the
          mother reported that she was attempting to set up an
          appointment with Twin Lakes.

          On March 3, 2016, [BCCYS] made a home visit and
          spoke with the father []who reported that he was
          going to pick up the mother on March 4, 2016 from
          Pyramid in Altoona as she had entered treatment
          there approximately one week prior. Within a week

                                   -3-
J-S55045-19


          of the mother[] returning from treatment, law
          enforcement was at the residence again as a result of
          an altercation between the parents. No charges were
          filed against either parent, but the father left the
          residence and went to State College with two (2) of
          the children.

          On March 15, 2016, the caseworker attempted a
          home visit and there was no answer. The mother
          texted the caseworker stating that she had an
          appointment set up with Twin Lakes.

          On March 16, 2016, it was reported that the mother
          was using heroin on March 15, 2016 and was vomiting
          when the CYS worker visited and no one answered the
          door. The mother dropped the children off with known
          drug users and went to the hospital for treatment for
          being sick the night before.

     Order of Adjudication and Disposition – Child Dependent, 3/24/16,
     Findings of Fact.

     Permanency review hearings were held on August 23, 2016,
     February 7, 2017, and July 20, 2017. Throughout these reviews,
     the trial court maintained the [c]hildren’s commitment, and
     permanency goal.     Father’s progress toward remedying the
     circumstances causing the children to be placed was consistently
     noted as minimal. See Permanency Review Orders, 8/23/16;
     Permanency Review Orders, 2/7/17; Permanency Review Orders,
     7/20/17. Notably, Father’s visitation remained supervised and
     then was suspended due to continued substance abuse issues and
     domestic violence. Notes of Testimony (“N.T.”), 11/15/17, at 6-
     8, 13-17, 33-35, 53, 57; see also Exhibit 12, 5/14/18.

     BCCYS filed petitions for goal change and to terminate Mother’s
     and Father’s parental rights on July 11, 2017. The court held
     combined termination/goal change hearings on January 2, 2018
     and May 14, 2018. In support of its petitions, BCCYS presented
     the testimony of: Terry O’Hara, Ph.D., licensed psychologist, who
     conducted individual evaluations with regard to Mother and Father
     and interactional evaluations of the children with Mother and
     Father and with their respective resource parents; Dennis
     Williamson, Family Counseling and Training Associates, who
     conducted anger management sessions with Father; Cheryl Ward,

                                   -4-
J-S55045-19


       licensed professional counselor, Cornerstone Community
       Services, who provided individual and group counseling services
       to Father through Bedford County Mental Health/Mental
       Retardation Agency; Deborah Kissel, program director and
       master’s level clinician, Independent Family Services (“IFS”);
       Jessica Thomas, drug and alcohol counselor, Twin Lakes; and
       Natasha Crissey, caseworker, BCCYS.           BCCYS additionally
       presented Exhibits 1 and 2 on January 2, 2018, and Exhibits 1
       through 12 on May 14, 2018, which were admitted without
       objection. N.T., 5/14/18, at 78-81. Mother and Father were
       present and represented by counsel. Father testified on his own
       behalf. The [c]hildren were represented by a guardian ad litem,
       Carol Ann Rose, Esquire, who had been involved throughout the
       dependency proceedings.      Further, pursuant to order dated
       October 10, 2017, the two older children, C.J.W. and D.E.W., were
       also appointed separate legal counsel, Gerald M. Nelson, Esquire,
       to represent their legal interests.     Both Attorney Rose and
       Attorney Nelson participated in the relevant hearings with regard
       to termination and goal change.

In re J.C.W., No. 868 WDA 2018, unpublished memorandum at 5-9 (Pa.

Super. filed Dec. 12, 2018) (footnotes omitted).

       This Court summarized the pertinent testimony presented at the

hearings as follows:3

       . . . Natasha Crissey, BCCYS caseworker, testified that [Children
       were removed from Father’s care by order of court; have been out
       of Father’s care for more than twelve months; and] the
       circumstances that resulted in the removal of the children
       continued to exist. [N.T., 5/14/18,] at 68. Specifically, the record
       reveals that Father failed to complete anger management
       counseling. As testified by Dennis Williamson, who provided
       anger management sessions to Father, Father “dropped out” of
       his continued therapy that was scheduled to occur every two
       weeks after only three sessions. N.T., 1/2/18, at 57-58; see also
       Exhibit 2, 1/2/18. Additionally, Father was inconsistent in his
       attendance of individual mental health counseling, resulting in
____________________________________________


3 Although the discussion related to Children’s siblings, it is equally applicable
to Children.

                                           -5-
J-S55045-19


     closure of his case. N.T., 5/14/18, at 10. Moreover, as indicated
     by Deborah Kissel, program director of IFS, Father’s participation
     with the program was not consistent, but was “cyclical.” Id. at
     19-20. Thus, Ms. Kissel concluded that Father “failed to alleviate
     or address the concerns that initiated the services.” Id. at 20.
     While recognizing some progress as to housing, she expressed
     issues as to parenting as observed in supervised visitation, anger
     management, and mental health treatment. Id. at 24-26.

     . . . At the time of the conclusion of the relevant hearings, C.J.W.
     and D.E.W.[, as well as Children,] had been in care for over two
     years. Id. at 62. During this time, Father’s visitation remained
     supervised until suspended in October 2017 and has remained
     suspended. Id. at 61, 73-74; see also Exhibit 12, 5/14/18; see
     also Order, 10/10/17. Further, and significantly, Dr. Terry O’Hara
     opined that Father was not in a position to adequately provide for
     the children’s needs and welfare. Dr. O’Hara stated:

           Q. And then, Doctor, with regard to [Father], do you
           believe that based on your evaluations and
           information that was provided to you that [Father] is
           in a position at the present time to adequately care
           for the children’s needs and welfare?

           A. No, I do not have sufficient evidence of that.

           Q. And can you summarize for the [c]ourt the reasons
           for that particular opinion?

           A. Yes. And I should say that this applies to [Mother],
           as well. I think [Mother] and [Father] both very much
           care for the children and care deeply about the
           children as well. I think that[’]s true for both of them.

           But with regard to [Father], he takes no responsibility
           for his circumstances and that’s problematic as given
           his concerns which I’ll outline. I don’t have evidence
           that he’s willing to make substantive changes and
           really address a lot of the long[-]standing concerns
           which include mental health issues, substance abuse,
           significant alcohol abuse, and there are also anger
           management issues. So, there’s evidence from the
           collateral source, which I referenced earlier, Bedford
           Somerset Developmental and Behavioral Health

                                     -6-
J-S55045-19


          Services[,] that [Father] has been diagnosed with
          major mental illness which includes major depressive
          disorder. Major depressive disorder refers to several
          periods where a person is really unable to function
          because of such a high level of depression. And so,
          diagnostically speaking the depression is so significant
          that it truncates one to (unintelligible) function and
          that would – that potentially could effect [sic]
          parenting, as well.

          At the time of my evaluation of [Father] he lived in a
          two[-]bedroom residence. He acknowledged three
          incidents of domestic violence in his nine-year
          relationship with [Mother], although there’s been
          significant allegations that the incidents were much
          more intensive and frequent. He also acknowledged
          that he lacked stability when the children were first
          placed. He acknowledged living with [Mother] in a
          “drug house” for a time. He also acknowledged simple
          assault as a juvenile. And then he has a variety of
          criminal activity as an adult including fleeing an officer
          in 2015, two contempt convictions in 2014, pleading
          no contest to simple assault in 2015, harassment in
          2012, and retail theft in 2016. These are concerning
          issues that starting with as [a] juvenile[,] there’s
          evidence of criminal activity for [Father], in
          conjunction with violating conditions of a PFA and the
          contempt convictions as well. So, under supervision
          there’s evidence that he’s done poorly as well.

          He acknowledged continuous [sic] in returning to the
          relationship with [Mother], although from his report,
          he states that she’s an addict and that she fabricates
          allegations against him. There’s evidence of alcohol
          abuse with regard to [Father] from his disclosures to
          Bedford[,] for example. He’s on probation at this
          point and his IQ score was actually in the borderline
          area as well, so there is evidence of some intellectual
          deficits for [Father].

          And then in conjunction with these main concerns, I
          don’t have any evidence that [Father] has sufficiently
          or appropriately addressed his anger management
          issues and his domestic violence, nor his mental

                                    -7-
J-S55045-19


           health issues and his alcoholic abuse history. So,
           there would be concerns from my perspective if the
           children would be at risk for exposure [to] domestic
           violence, expos[ure] to anger management issues,
           exposure to substance abuse and criminal activity, if
           they were to be returned to their father’s care this
           time.

           During the interactional evaluation involving the
           children and [Father], [Father] had a lot of difficulty
           controlling [C.J.W.]’s behavior. He lacks parental
           authority. He used (unintelligible) in an attempt to try
           to gain compliance from [C.J.W.] He lost his temper
           frequently, was very easily frustrated. There were a
           lot of parenting deficits noted with regard to [Father],
           as well. So, as a result of these factors I don’t have
           evidence that [Father] is in a position to appropriately
           care for the children’s needs and welfare.

     N.T., 1/2/18, at 19-22. Consistent with Dr. O’Hara’s testimony,
     Ms. Crissey indicated that termination would favor the [c]hildren’s
     needs and welfare. N.T., 5/14/18, at 69.

                                     ***

     Notably, while Dr. O’Hara recognized that Father loved the
     [c]hildren and suggested that the [c]hildren would experience
     harm as a result of the termination of parental rights, Dr. O’Hara
     expressed that any harm to the [c]hildren would be outweighed
     by permanency. N.T., 1/2/18, at 22-24. Dr. O’Hara testified as
     follows:

           Q. Dr. O’Hara, you previous[ly] stated that both
           parents do love their children. In your opinion, if the
           parents[’] parental rights were [terminated], do you
           believe that there would be significant detriment to
           the children as a result of the termination of their
           parental rights?

           A. I think that there would be some detriment for the
           children. I think the children did show positive, both
           with [Mother] and with [Father,] but the foundational
           issue from my perspective is the lack of stability that
           [Father] shows and [Mother] shows at this time. Also,

                                    -8-
J-S55045-19


            there’s good reason suggesting that if a child is in a
            secure and stable household where a child’s needs are
            being met and there’s warmth and a supportive
            presence towards a child, this mediates [sic] against
            a potential detriment to the child. So, I think in the
            case of [S.J.W.] and [J.C.W., Jr.], there’s good
            evidence from my perspective that the potential loss
            of the relationship would be mediated [sic] by the
            great level of care that they receive from [foster
            mother]. I would say the same about [C.J.W.] as well
            with regard to his paternal caregivers. And I think
            there is some evidence that [D.E.W.] has a connection
            with [foster mother].      I really hope that [foster
            mother] makes an improvement with regard to how
            she interacts with [D.E.W.] because I think [D.E.W.]
            has a lot of needs for affection and that sort of thing,
            which is a struggle for [foster mother] in my opinion.
            But overall[,] I think there’s a benefit the children
            would receive in a situation of stability and care would
            outweigh any potential detriment in the termination of
            parental rights for [Father] and [Mother].

      Id.

In re J.C.W., No. 868 WDA 2018, unpublished memorandum at 21-24, 28-

29 (Pa. Super. filed Dec. 12, 2018) (footnotes omitted).

      By orders dated May 14, 2018, the court involuntarily terminated

Father’s parental rights to Children, as well as D.E.W. and C.J.W., pursuant to

23 Pa.C.S. § 2511(a)(1), (2), (5), (8), and (b). Father filed timely appeals of

the May 14, 2018 orders. In a December 12, 2018 memorandum decision,

this Court vacated the orders of May 14, 2018 with respect to Children, while

affirming the orders with respect to D.E.W. and C.J.W.

      With regard to Children, this Court raised sua sponte the issue of

whether Attorney Rose, Children’s guardian ad litem, adequately represented


                                     -9-
J-S55045-19


their interests in the termination proceeding. Concluding that the record did

not reveal any evidence that Attorney Rose had attempted to ascertain

Children’s preferred outcomes regarding the potential termination of Father’s

parental rights or advise the orphans’ court of Children’s preferences, we

remanded for the orphans’ court to appoint separate legal-interests counsel

for Children and for counsel to interview Children, determine their preferred

outcomes, and then communicate this information to the orphans’ court. In

re J.C.W., No. 868 WDA 2018, unpublished memorandum at 12-16 (Pa.

Super. filed Dec. 12, 2018). We instructed, “[if Children’s] preferred outcome

is consistent with the result of the prior termination/goal change proceedings,

the court shall re-enter its May 14, 2018 orders as to Father. If the preferred

outcome is in conflict with the prior proceedings, the court shall conduct a new

termination/goal change hearing as to Father only to provide J.C.W., Jr., and

S.J.W.’s legal counsel an opportunity to advocate on behalf of their legal

interests.” Id. at 16.

       Upon remand, the orphans’ court entered an order dated March 27,

2019, appointing Attorney Gerald M. Nelson as legal counsel for both children.

Subsequently, by order dated April 26, 2019, the court appointed Attorney

Scott A. Walker as legal counsel for S.W.4 The court conducted brief hearings

____________________________________________


4Father does not raise any claim on appeal with respect to the representation
of Children by their legal counsel, and we conclude that the orphans’ court
appropriately appointed legal counsel pursuant to 23 Pa.C.S. § 2313(a). See



                                          - 10 -
J-S55045-19


on March 27, 2019, and May 24, 2019, with respect to the appointment of

counsel for Children.       At the hearing on May 24, 2019, Attorney Walker

represented that he interviewed S.W., who was “very adamant that he’s very

happy where he’s at. And he doesn’t want to return to either of his parents

but he would like to have contact if possible with his biological parents.” N.T.,

5/24/19, at 3-4. The court scheduled a further hearing due to the court’s and

counsel’s uncertainty about whether Children needed to testify regarding their

preferred outcomes, and the best manner for Children’s preferred outcomes

to be placed on-the-record.         Id. at 4-11.   Accordingly, the orphans’ court

conducted a remand hearing on July 1, 2019.

       At the start of the hearing, the court confirmed with both Attorney

Nelson and Attorney Walker that they did not wish to call any additional

witnesses. N.T., 7/1/19, at 5. Attorney Nelson, on behalf of J.W., Jr., reported

that when he previously met with J.W., Jr., the child was easily distracted and

unfocused. Id. J.W., Jr., stated that he was content where he was living, but

did express a desire to be with Father. Id. Attorney Nelson also met with

J.W., Jr., on the day of the hearing, and J.W., Jr., again expressed that he is

comfortable where he currently lives, feels well taken care of and loved, and

wants to remain there with his brother S.W. Id. at 6. J.W., Jr., expressed a


____________________________________________


In re: Adoption of K.M.G., 2019 PA Super 281 (en banc) (filed September
13, 2019) (holding that this Court has authority only to raise sua sponte the
issue of whether the orphans’ court appointed any counsel for the child, and
not the authority to delve into the quality of the representation).

                                          - 11 -
J-S55045-19


desire to continue to have contact with Father. Id. Attorney Nelson opined

that, because J.W., Jr.’s, caregiver is Father’s aunt, contact would likely

continue. Id.

       Attorney Walker stated that S.W. views his foster mother as his mother,

and looks to her for his day-to-day needs. Id. at 7. S.W. loves his foster

mother and looks to her for guidance and stability, and he wants to stay in

her home. Id. However, S.W. expressed that he wants to remain in contact

with Father as they talk frequently by telephone and he sees Father

occasionally. Id. Attorney Walker observed that S.W. is bonded with Father,

but wants to stay with his foster mother. Id. Attorney Walker believed, but

could not guarantee, that the foster mother would permit continuing contact

with Father. Id. at 7-8.

       After Children’s attorneys presented Children’s preferred outcomes,

which the attorneys represented were consistent with the prior termination

orders, the court instructed Father’s attorney to discuss the potential for a

post-adoption visitation agreement; however, Father refused to enter such an

agreement.5       Id. at 6-7, 9.       Instead, Father continued to oppose the




____________________________________________


5 Although not specifically identified, we presume that the discussion related
to Act 101, which provides “an option for adoptive parents and birth relatives
to enter into a voluntary agreement for ongoing communication or contact[.]”
See 23 Pa.C.S. § 2731.


                                          - 12 -
J-S55045-19


termination of his parental rights. Accordingly, Father’s counsel called Father

to testify regarding his continuing relationship with Children.

       Father testified that he kept in contact with Children through phone

calls, and saw them at family gatherings, as Children are cared for by his aunt.

Id. at 11. Father asserted that he calls Children approximately once a week.

Id. at 12.    Although the foster mother allows Father to have contact with

Children any time he wants, his contact was limited by his work schedule. Id.

at 11-12. Father acknowledged that he did not maintain frequent physical

contact with Children because he works in construction and travels throughout

the region. Id. at 13-15.

       Father testified that he continued to live in a trailer that was suitable

and large enough for Children. Id. at 15-16. Father further testified that his

life was stable and that he would quit his job if he could get Children back.

Id. at 21-22. Father denied he currently received drug and alcohol or mental

health treatment. Id. at 16. Father contended that he did not have a drug

problem.6 Id. However, he acknowledged that he had a pending DUI, which

he asserted was “not applicable in this case.” Id. at 17.




____________________________________________


6 Dr. O’Hara opined that Father had an alcohol use disorder, testifying that, in
April 2016, Father self-reported that he drank 12 or more rum and Coke’s two
to three times per week, and there were periods where Father was intoxicated
every day. N.T., 1/2/18, at 26-27. Further, Father reported to Dr. O’Hara
that he drank ten beers once or twice a month. Id. at 27-28.

                                          - 13 -
J-S55045-19


      Father testified that Children’s foster mother did a good job parenting

Children, but asserted that Children still had a good relationship with him and

still love him. Id. at 14-15. Father claimed that he wanted Children to return

to his care, but also testified that he did not want to take their “mother figure,”

their foster mother, away.      Id. at 17.      Father summarized his position as

follows:

      I’m happy with the whole mother figure and the way everything
      is going. I do not want to take that away from the kids, you know.
      And especially, [S.W.] fall into [sic] a big factor of that. I don’t
      want to take them away from her. She’s doing such a good job.
      And you know, between the help of the family and all, but I’m not
      signing my rights over either and still want to be able to get them.

Id. at 19.

      Father acknowledged that he could not care for Children during the

week, proposing that he would care for them on weekends and take vacations

with them. Id. at 20. Father testified that he hoped Children would maintain

“the same relationship with [the foster mother,]” but Father still wanted to be

able to fulfill his parental responsibilities. Id. at 21.

      At the conclusion of the hearing, the orphans’ court placed its findings

of fact and conclusions of law on-the-record. Initially, the court incorporated

it previous findings. Id. at 26. The court concluded that BCCYS met its burden

of proof pursuant to 23 Pa.C.S. § 2511(a)(8), observing that Children were

removed from Father’s care for a period exceeding 12 months, and that the

reasons for the removal persisted. Id. The court credited testimony that,

although Father had stable housing, he did not complete anger management



                                       - 14 -
J-S55045-19



and was inconsistent in attending mental health counseling. Id. at 26-27.

Further, the court observed that Father continued to have issues regarding

supervised visits, anger management, and his mental health. Id. at 27.

       With respect to 23 Pa.C.S. § 2511(b), the court noted that Children have

a bond with Father, want to have contact with him, and that there would be

some detriment to Children if Father’s parental rights were terminated. Id.

However, the court noted that this detriment would be mitigated by Children’s

attachment to their foster mother. Id. at 28. Further, the court observed

that Children’s bond with Father is but one factor to be considered, and

concluded, “[t]here is a bond with the children, but I don’t think it’s sufficient

in this case, given the deficiency in your situation[,] to overcome that.” Id.

Further, the court observed, the “mere fact of the existence of the bond

wouldn’t overcome the need for a stable and permanent home for these

children.” Id. at 29.

       Accordingly, on July 3, 2019, the orphans’ court entered orders

involuntarily terminating Father’s parental rights to Children pursuant to 23

Pa.C.S. § 2511(a)(1), (2), (5), (8), and (b).7 On July 9, 2019, Father timely

filed notices of appeal and concise statements of errors complained of on

appeal.    On July 30, 2019, the orphans’ court issued an order of court

indicating that it intended to rely on its findings of fact and conclusions of law

entered on-the-record, and the court did not issue a separate opinion.
____________________________________________


7The orders also changed Children’s permanent placement goals to adoption.
Father has not appealed with respect to the goal changes.

                                          - 15 -
J-S55045-19



      On appeal, Father raises the following issue for our review.

   1. Whether the trial court erred/abused its discretion by determining
      that termination of [Father’s] parental rights would best serve the
      developmental, physical, and emotional needs and welfare of the
      child[ren] under 23 Pa.C.S.A. § 2511(b), as the sum of the
      evidence showed the child[ren have] a strong, beneficial
      relationship with [Father] and wished to have contact with [their]
      father?

Father’s brief at 5.

      We review Father’s claim in accordance with the following standard of

review.

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an abuse
      of   discretion    only   upon     demonstration      of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Section 2511 of the Adoption Act governs involuntary termination of

parental rights. See 23 Pa.C.S. § 2511. It requires a bifurcated analysis.

      . . . Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of


                                     - 16 -
J-S55045-19


       the analysis pursuant to Section 2511(b): determination of the
       needs and welfare of the child under the standard of best interests
       of the child. One major aspect of the needs and welfare analysis
       concerns the nature and status of the emotional bond between
       parent and child, with close attention paid to the effect on the child
       of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

       While the orphans’ court here found that BCCYS met its burden of proof

under 23 Pa.C.S. § 2511(a)(1), (2), (5), and (8), as well as (b), Father only

challenges the orphans’ court’s conclusions with respect to Section 2511(b),8

which provides as follows:

       § 2511. Grounds for involuntary termination

                                               ***

       (b) Other considerations.--The court in terminating the rights
       of a parent shall give primary consideration to the developmental,
       physical and emotional needs and welfare of the child. The rights
       of a parent shall not be terminated solely on the basis of
       environmental factors such as inadequate housing, furnishings,
       income, clothing and medical care if found to be beyond the
       control of the parent. With respect to any petition filed pursuant
       to subsection (a)(1), (6) or (8), the court shall not consider any
       efforts by the parent to remedy the conditions described therein
       which are first initiated subsequent to the giving of notice of the
       filing of the petition.

                                          ***



____________________________________________


8 Father waived any challenge to 23 Pa.C.S. § 2511(a) and the subsections
thereof by failing to challenge that section in his Rule 1925(b) statement or in
his brief. See Krebs v. United Refining Company of Pennsylvania, 893
A.2d 776, 797 (Pa. Super. 2006) (holding that an appellant waives issues that
are not raised in both his or her concise statement of errors complained of on
appeal and the statement of questions involved in his or her brief on appeal).

                                          - 17 -
J-S55045-19


23 Pa.C.S. § 2511(b).

      With respect to Section 2511(b), we consider whether termination of

parental rights will best serve Children’s developmental, physical, and

emotional needs and welfare.      See In re Z.P., 994 A.2d 1108, 1121 (Pa.

Super. 2010). “In this context, the court must take into account whether a

bond exists between child and parent, and whether termination would destroy

an existing, necessary and beneficial relationship.” Id. “[A] parent’s basic

constitutional right to the custody and rearing of . . . her child is converted,

upon the failure to fulfill . . . her parental duties, to the child’s right to have

proper parenting and fulfillment of [the child’s] potential in a permanent,

healthy, safe environment.” In re B.,N.M., 856 A.2d 847, 856 (Pa. Super.

2004) (internal citations omitted).

      It is sufficient for the orphans’ court to rely on the opinions of social

workers and caseworkers when evaluating the impact that termination of

parental rights will have on a child. In re Z.P., supra at 1121. The orphans’

court may consider intangibles, such as the love, comfort, security, and

stability the child might have with the foster parent. See In re N.A.M., 33

A.3d 95, 103 (Pa. Super. 2011). Ultimately, the concern is the needs and

welfare of a child. In re Z.P., supra at 1121.

      In support of his contention that the court erred in its analysis of Section

2511(b), Father argues that Dr. O’Hara testified that it was evident that Father

cared deeply for Children. Father’s brief at 12. Further, Father contends that


                                      - 18 -
J-S55045-19


he testified that he wants to have Children return home and to care for

Children with the support of his family and friends. Id. Moreover, Father

asserts that his other children still call him regularly and want to maintain a

relationship with him.    Id.    Father contends that he now has housing,

employment, and appropriate mental health treatment.         Id.   Additionally,

Father observes that Children want continued contact with Father and that

J.W., Jr., wants to live with Father. Id. at 13. Although Father acknowledges

that continued contact with Children is likely, he notes that there is no

guarantee of future contact and no recourse if contact is not permitted. Id.

at 14. Father argues Children have a bond with him and that permanently

severing the bond risks emotional harm to Children. Id. Accordingly, Father

requests that the orders terminating his parental rights be reversed to “allow

him to continue to work towards obtaining custody of his children.” Id.

      Our review of the record supports the orphans’ court’s conclusion that,

despite the bond between Children and Father, termination of Father’s

parental rights is necessary to provide Children stability and permanency. At

the time of the termination hearing in July 2019, Children had been in care

for more than three years.      As expressed by Dr. O’Hara, Children needed

stability and appropriate care, and the benefits of providing stability and care

would outweigh any potential detriment from terminating Father’s parental

rights. Moreover, even at the time of the July 1, 2019 termination hearing,

Father had not addressed his instability, and proposed that he care for


                                     - 19 -
J-S55045-19


Children on weekends. In Father’s place, Children have been cared for by

their aunt, who provides Children with the stability and care that they need.

      As we have stated, a child’s life “simply cannot be put on hold in the

hope that [a parent] will summon the ability to handle the responsibilities of

parenting.” Id. at 1125. Rather, “a parent’s basic constitutional right to the

custody and rearing of his child is converted, upon the failure to fulfill his or

her parental duties, to the child’s right to have proper parenting and fulfillment

of his or her potential in a permanent, healthy, safe environment.” In re B.,

N.M., 856 A.2d 847, 856 (Pa. Super. 2004) (citation omitted). Based upon

our review of the record, we do not observe any error or law or abuse of

discretion with regard to the orphans’ court’s decision to involuntarily

terminate Father’s parental rights to Children.      Accordingly, we affirm the

orphans’ court’s orders.

      Orders affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/22/2019




                                      - 20 -